Case: 3:16-cr-00059-WHR-MRM Doc #: 63 Filed: 11/19/20 Page: 1 of 1 PAGEID #: 206

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, : Case No. 3:16-cr-59
Also 3:20-cv-430
Plaintiff,
- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
DANIEL E. JONES,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 60), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Defendant’s § 2255 motion be dismissed with
prejudice as without merit and barred by the statute of limitations. Defendant is DENIED a
certificate of appealability and the Court hereby certifies to the United States Court of Appeals
that an appeal would be objectively frivolous and therefore should not be permitted to proceed in
forma pauperis.

Pursuant to Fed.R.Civ.P. 58, the Clerk shall enter judgment to this effect.

November '‘} , 2020. I gun ut se

 

Walter H. Rice
United States District Judge
